Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147699(63)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147699
                                                                    COA: 310331
                                                                    Wayne CC: 11-012587-FH
  ROBERT DARYL THREAT,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 23,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2014
         d0421
                                                                               Clerk